

Rayonier
2020 Performance Share Award Program
The number of shares to which a participant could become entitled under the 2020
Performance Share Award Program (the “Program”) can range from 0% to a maximum
of 200% of the Target Award depending on Rayonier’s total shareholder return
(“TSR”) performance for the Performance Period of April 1, 2020 through March
31, 2023, as compared to the TSR performance of the designated peer group
companies for the same period. There will be no payout if results fall below the
30th percentile performance threshold.
•TSR is defined as stock price appreciation plus the reinvestment of dividends
on the ex-dividend date. For purposes of performance measurement, TSR shall be
the final reported figure as may be adjusted by the Committee for unusual,
special or non-recurring items to avoid distortion in the operation of the
Program.
•TSR over the performance period will be calculated by measuring the value of a
hypothetical $100 investment in Rayonier shares as compared to an equal
investment in each of the peer group companies.
•TSR calculations of stock price appreciation will be the average of the closing
prices of Rayonier common shares and that of each of the peer group companies
for the 20 trading dates prior to the start of the performance period and last
20 trading dates of the Performance Period.
The final number of shares in an Award will be determined as follows:
•The TSR performance of Rayonier and the peer group companies will be calculated
and Rayonier’s relative performance, on a percentile basis, is determined.
•The payout percentage of Target Award based on Rayonier’s percentile TSR
performance against the peer group companies will be calculated per the
following table:

Percentile RankAward (Expressed As Percent of Target Award)
80th and Above
200%
51st –79th
100%, plus 3.33% for each incremental percentile position over the 50th
percentile
50th
100%
31st – 49th
30%, plus 3.5% for each incremental percentile position over the 30th percentile
30th
30%
Below 30th
0%



•The payout percentage may not exceed 100% of the Target Award if Rayonier’s TSR
for the Performance Period is negative.
•Payment, if any, is to be made in Rayonier Common Shares, and may be offset, to
the extent allowed under applicable regulations, by the number of shares equal
in value to the amount needed to cover associated tax liabilities.
•Dividend equivalents and interest will be paid in cash on the number of
Rayonier Common Shares earned under the Program. Dividends will be calculated by
taking the dividends paid on one share of Rayonier Common Stock during the
performance period times the number of shares awarded at the end of the period.
Interest on such dividends will be earned at a rate equal to the prime rate as
reported in the Wall Street Journal, adjusted and compounded annually, from the
date such cash dividends were paid by the Company.
•Awards will be valued on April 14 following the end of the performance period.
If April 14 is a non-trading day, then the next trading following April 14 will
be used. Awards, including dividends and interest, will be distributed to
participants as soon as practicable following the valuation date.
•In cases of termination of participant’s employment due to Death or Total
Disability, in accordance with Plan provisions, outstanding Performance Shares
will remain outstanding and will vest subject to the terms and conditions of the
Award Agreement and this Performance Share Award Program document. Any
Performance Shares earned based on performance during the full performance
period will be prorated based on the portion of the performance period during
which the participant was employed by the Company, with payment of any such
earned Performance Shares to occur at the time that the Awards are paid to
employees generally.
•Notwithstanding any other provision in this Plan to the contrary, any award or
shares issued thereunder and any amount received with respect to the sale of any
such Award or shares, shall be subject to potential cancellation, recoupment,
rescission, payback, or other action in accordance with the terms of the
Company’s Clawback Policy as in effect from time to time (the “Clawback
Policy”).



2020 Performance Share Award Program – Peer Group
April 1, 2020 – March 31, 2023


99225289.3

--------------------------------------------------------------------------------





The peer group consists of timber companies and the companies comprising the
real estate segment of the S&P 400 Midcap Index. In order to place more
weighting on those companies considered to be our closest competitors, each
timber company will be counted in the percentile calculation eight times whereas
each real estate company will be counted only once.


•Catchmark Timber Trust (8x)
•PotlatchDeltic Corporation (8x)
•Weyerhaeuser (8x)
•Spirit Realty Capital, Inc (1x)
•Jones Lang LaSalle Incorporated (1x)
•CoreSite Realty Corporation (1x)
•First Industrial Realty Trust Inc. (1x)
•Cousins Properties Incorporated (1x)
•CyrusOne Inc. (1x)
•Brixmor Property Group Inc (1x)
•Camden Property Trust (1x)
•Liberty Property Trust (1x)
•Life Storage, Inc. (1x)
•Lamar Advertising Company (1x)
•Douglas Emmett, Inc. (1x)
•Medical Properties Trust, Inc. (1x)
•JBG Smith Properties (1x)
•Kilroy Realty Corporation (1x)
•Taubman Centers, Inc. (1x)
•PS Business Parks, Inc. (1x)


•CoreSite Realty Corporation (1x)
•National Retail Properties, Inc. (1x)
•Diversified Healthcare Trust (1x)
•Weingarten Realty Investors (1x)
•Healthcare Realty Trust Incorporated (1x)
•Urban Edge Properties (1x)
•EastGroup Properties, Inc (1x)
•The Macerich Company (1x)
•Omega Healthcare Investors, Inc. (1x)
•EPR Properties (1x)
•Corporate Office Properties Trust (1x)
•American Campus Communities, Inc. (1x)
•Sabra Health Care REIT, Inc (1x)
•Pebblebrook Hotel Trust (1x)
•Mack-Call Realty Corporation (1x)
•The GEO Group, Inc. (1x)
•CoreCivic, Inc. (1x)
•Park Hotels & Resorts Inc (1x)
•Highwoods Properties, Inc (1x)
•Service Properties Trust (1x)




99225289.3


--------------------------------------------------------------------------------



________________________________________________________________________________
•In the event of a merger, acquisition, or business combination transaction of a
peer company with or by another peer company, the surviving entity shall remain
a peer company and the acquired entity shall be removed from the peer group.
•In the event of a merger of a peer company with an entity that is not a peer
company, where the peer company is the surviving entity and remains publicly
traded, the peer company shall remain in the peer group.
•In the event of a merger or acquisition or business combination transaction of
a peer company by or with an entity that is not a peer company or a “going
private” transaction involving a peer company, where the peer company is not the
surviving entity or is otherwise no longer publicly traded, the peer company
shall be removed from the peer group.
•In the event of a bankruptcy, liquidation or delisting of a peer company, such
company shall remain a peer company but be forced to the lowest performance
within the peer group.
•In the event of a stock distribution from a peer company consisting of the
shares of a new publicly-traded company (a “spin-off”), the peer company shall
remain a peer company and the stock distribution shall be treated as a dividend
from the peer company based on the closing price of the shares of the spun-off
company on its first day of trading. The performance of the shares of the
spun-off company shall not thereafter be tracked for purposes of calculating
TSR.


99225289.3